DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on December 18, 2015 and July 26, 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016/146804 application, filed July 26, 2016 as required by 37 CFR 1.55.
Applicants should note that a certified copy of the JP 2015/247931 application filed December 18, 2015 has been filed and acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on February 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/624,022, 16/624,078, 16/633,716 and 16/633,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches: (1) an anti-counterfeit ink composition containing composite tungsten oxide ultrafine particles, wherein a value of an XRD peak top intensity ratio of the composite tungsten oxide ultrafine particles is 0.13 or more when a value of the XRD peak intensity is set to 1, with plane (220) of a silicon powder standard sample 640c produced by NIST as a reference; and (2) a method for producing an anti-counterfeit ink composition containing composite tungsten oxide ultrafine particles, a solvent and/or a liquid uncured material of resin curable by energy rays, wherein the composite tungsten oxide ultrafine particles in which a value of an XRD peak top intensity ratio of the composite tungsten oxide ultrafine particles is 0.13 or more when a value of the XRD peak intensity is set to 1, with plane (220) of a silicon powder standard sample 640c produced by NIST as a reference, are dispersed in the solvent and/or liquid uncured material of resin curable by energy rays.  The closest prior art of record is copending Application Numbers 16/624,022 (US 2020/0224043), 16/624,078 (US 2020/0172752), 16/633,716 and 16/633,987.  All four of the copending Application Numbers were used in provisional nonstatutory double patenting rejections however, applicants have filed a proper terminal disclaimer to overcome the provisional nonstatutory double patenting rejection and this application is allowable.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734